Hopkins, J.
The petitioners Young own a corner plot comprising 14,000 square feet, having frontages of 140 feet an Elm Street and 100 feet on Hillside Avenue in the Village of Great Neck Estates. Under the village’s Zoning Ordinance it is located in the Residence C District of the village, thus requiring a plot of a minimum of 6,000 square feet and a minimum frontage of 60 feet. On the premises stands a three-story dwelling erected in 1927. The petitioners applied for a permit to construct a dwelling on the vacant easterly 60 feet of the premises, upon the basis of a contract to sell the easterly 6,000 square feet to petitioner Pesta.
The appellant Board of Appeals affirmed the denial of such building permit, treating the appeal as an application for a variance. The board found that the presently standing dwelling failed to conform with the requirements of the Zoning Ordinance in that (1) it exceeded the 35-foot height limit by 9% inches and (2) its porch is but 15.5 feet from Hillside Avenue, thus violating the minimum 20-foot front yard requirement. The board further found that the sale of the 6,000-square foot plot would create three other violations, namely, (1) the new rear yard of the present dwelling (opposite the frontage on Elm Street) would be only 12 feet, as against a minimum of 15 feet required by the ordinance, (2) the area of the present dwelling—2,053 square feet—would exceed the 2,000 square feet permitted by the ordinance and (3) the easterly wall of the present dwelling — 34 feet in height—would exceed by 9 feet the permitted height of 25 feet. In addition, the board found that the cesspool serving the present dwelling, though presumably conforming when constructed, would not meet present requirements of the Plumbing Code of the village, since it was placed in a yard having 12 feet, as compared to the minimum requirement of 20 feet from the walls of a dwelling.
The Special Term annulled the board’s determination, holding that the present nonconformities of the dwelling may be continued under the ordinance, that the violations said to come into being by the subdivision would be caused only because of the change of the designation of front yard from Hillside Avenue *432to Elm Street, and that there is no evidence that the cesspool need be relocated. We agree with the result reached by the Special Term.
We do not deal here with a question of substandard lots (cf. Matter of Fina Homes v. Young, 7 N Y 2d 845; Matter of Chasanoff v. Silberstein, 6 N Y 2d 807). The proposed subdivision will produce two plots, each of which conforms to the ordinance. The board treated the application for a building permit to erect a dwelling on the plot to be sold as an application for a variance and it denied the variance on grounds which do not accord with the principles of Matter of Fulling v. Palumbo (21 N Y 2d 30, 33) — that, once it is demonstrated that an ownér will suffer significant economic injury by the application of an area standard ordinance, then the standard must be justified by a showing that public health, safety and welfare will be served by a denial of the variance. Those principles have been extended by us to all regulations of allowable dimensions of land (Matter of Emmenegger v. Board of Appeals of Inc. Vil. of Garden City, 33 A D 2d 393, 395).
Each of the nonconformities with the zoning and plumbing ordinances (either present or prospective in the event of the subdivision) falls within the group of regulations of the allowable dimensions of land. But none of them in our opinion is of such moment to represent, either singly or collectively, a substantial deviation from the requirements, or a danger to the public health, safety and welfare of the community. The existence of the present dwelling must be accepted as a nonconforming use, the second dwelling will be built on a conforming plot, and the loss to the owner by a rigid enforcement of the ordinances is not overcome by the inconsequential gain to the community.
A contrary result is not dictated by Contino v. Incorporated Vil. of Hempstead (27 N Y 2d 701, revg. 33 A D 2d 1043 on the dissenting opinion in this court). Contino dealt again with a substandard plot and permits an appropriate municipal authority to consider the deliberate and self-created hardship arising from transactions ending with a residual substandard plot as a factor in the enactment and enforcement of a zoning ordinance. This factor is not present in this case.
In short, the right to use a conforming plot should not be lost except for reasons based on a clear showing of direct or probable harm to the community. There is no such showing here. In all applications for a variance there can be no rigid or inflexible rule by which the application must be granted or denied; rather, the disposition of such applications rests on *433the consideration of particular factors which must be given varying weight under the peculiar circumstances presented.
Accordingly, the judgment of the Special Term should be affirmed, without costs.